My vote is to affirm so much of this judgment as relates to the $10,000 withdrawn by Planten on receipt or order, dated October 25th, 1929, and signed by the plaintiff.
My vote is to reverse so much of the judgment as relates to the two withdrawals of $1,000 each by Planten, without the knowledge of plaintiff, and not used for her benefit, because such withdrawals were made by Planten as an officer of the bank. These moneys were withdrawn by Planten by noting his initials on the account of plaintiff. None but a duly authorized officer of the bank could make such withdrawal, and I conclude that Planten in that regard could act only as such officer, and that he, therefore, came into possession of that money as agent for the bank. Upon this phase of the case, I am of the opinion that the proofs did not create a question of fact to be submitted to the jury.
Justices Trenchard, Case, Heher and Perskie and Judge Van Buskirk authorize me to say that they concur in the views herein expressed.
For affirmance in toto — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, BODINE, HETFIELD, DEAR, WELLS, JJ. 8.
For affirmance in part and for reversal in part — TRENCHARD, CASE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, JJ. 6. *Page 531